IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,972-01


                        EX PARTE SANDY HERNANDEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-0064-15-C(1) IN THE 139TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of one count of manslaughter and one count of injury to a child

causing serious bodily injury and sentenced to twenty and thirty-two years’ imprisonment,

respectively. The Thirteenth Court of Appeals affirmed her convictions. Hernandez v. State, No. 13-

16-00696-CR (Tex. App.—Corpus Christi-Edinburg May 16, 2019) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       Applicant raises many instances of ineffective assistance of trial counsel and a double

jeopardy ground. The habeas court recommended dismissing the writ application for non-compliance

because the Applicant listed many separate, specific allegations of ineffective assistance of trial
                                                                                                       2

counsel under one “ground” of ineffective assistance of counsel. In so doing, Applicant complied

with the Rules of Appellate Procedure and this Court’s habeas corpus form. Applicant has alleged

facts that, if true, might entitle her to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX. CODE CRIM. PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond

to Applicant’s claims. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court elects to hold a

hearing, it shall determine if Applicant is represented by counsel, and if not, whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX. CODE CRIM. PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

of fact and conclusions of law resolving Applicant’s double jeopardy claim. The trial court may

make any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 3, 2021
                 3

Do not publish